Petition for Writ of Mandamus Denied and
Memorandum Opinion filed August 23, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00694-CR

 
In Re Joseph Liddel POysinger,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
228th District
Court
Harris County,
Texas
Trial Court Cause No. 1218874

MEMORANDUM
 OPINION
On August 15, 2011, relator Joseph Liddel Paysinger
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code Ann. §22.221; see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Marc Carter, presiding judge of
the 228th District Court of Harris County to rule on his motion for judgment
nunc pro tunc.
Consideration of a motion that is properly filed and
before the court is a ministerial act.  State ex rel. Curry v. Gray, 726
S.W.2d 125, 128 (Tex. Crim. App.1987) (orig.proceeding).  A relator must
establish the trial court (1) had a legal duty to rule on the motion; (2) was
asked to rule on the motion; and (3) failed to do so.  In re Keeter, 134
S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding).  A relator must show
that the trial court received, was aware of, and asked to rule on the motion.  In
re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig.
proceeding).  Relator did not attach a file-stamped copy of his motion
demonstrating it is actually pending in the trial court.  
Relator has not established entitlement to the
extraordinary relief of a writ of mandamus.  He has not provided this court
with a record showing that the 228th District Court received the motion for
judgment nunc pro tunc, was aware of it, was asked to rule on it, and refused
to rule.  Accordingly, we deny relator’s petition for writ of mandamus 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).